Memorandum. Judgment unanimously modified by awarding plaintiff $9, together with interest from January 5, 1976 and, as so modified, judgment affirmed, with $10 costs.
The facts of this case are reported below at 86 Mise 2d 227. Briefly stated the issue before the court is whether the operator of a mobile home park can obtain a rent increase not consented to by tenants, by complying with section 233 of the Real Property Law and with Local Law No. 5 of 1975 of the County of Suffolk. We are of the opinion that it can.
Section 233 of the Real Property Law set up a "bill of rights” for the tenant and operator of a mobile home park. In effect, some form of "rent control” has been instituted. Local Law No. 5 of the Laws of 1975 of the County of Suffolk created a Mobile Home Rent Review Board, which is empowered to review all applications for rent increases and render a written opinion as to the propriety of the proposed increase. The board is composed of landlords, tenants and members who are in no way connected with mobile home parks. In Minet Realties v Prigal (80 Misc 2d 137, 138) the court stated: "The rent laws extend 'against the will of the landlord, the right of the tenant to remain in possession’ (Whitmarsh v. Farnell, 298 N.Y. 336, 343). As a consideration for this benefit, the tenant impliedly agrees to abide by the rent law, regulations and administrative rulings thereunder. He cannot accept the benefits of rent control without accepting the obligations thereunder.”
It is the opinion of this court, that section 233 of the Real *122Property Law and Local Law No. 5 of 1975 of the County of Suffolk, when taken together, effectively prevent a unilateral increase in rent on the part of the landlord and at the same time, provide effective machinery for applications for warranted increases.
The. judgment of the court must be modified since the only evidence before the court is the copy of the findings of the review board in which a $5 increase was approved. The judgment is accordingly modified.
Concur: Glickman, P. J., Pittoni and Gagliardi, JJ.